CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our reports dated November21, 2008, relating to the financial statements and financial statement schedule of The Laclede Group, Inc. and the effectiveness of The Laclede Group, Inc.s internal control over financial reporting, appearing in the Annual Report on Form 10-K of The Laclede Group, Inc. for the year ended September30, 2008, and to the reference to us under the heading Experts in the Prospectus, which is part of this Registration Statement. /s/ Deloitte & Touche LLP December 1, 2008
